UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. 1) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to § 240.14a-12 Image Sensing Systems, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Amended Proxy Statement Disclosure This Amendment No. 1to Proxy Statement of Image Sensing Systems, Inc.amends only the part of the Proxy Statement dated April 28, 2011 identified below, which was filed with the Securities and Exchange Commission on April 28, 2011 . Deleted text is shown below as crossed through, and new text is shown below as underlined. This changeis reflected in the definitive Proxy Statement mailed to shareholders of Image Sensing Systems, Inc. The reference to the year in the first paragraph of the cover letter from James Murdakes to the shareholders of Image Sensing Systems, Inc. appearing on the first page of the Proxy Statement: Image Sensing Systems, Inc. 500 Spruce Tree Centre 1600 University Avenue West St. Paul, Minnesota 55104 (651) 603-7700 April 28, 2011 Dear Shareholder: You are cordially invited to attend the annual meeting of shareholders of Image Sensing Systems, Inc. to be held at the Embassy Suites, 175 East 10 th St., St. Paul, Minnesota, on Wednesday, May 25, at 3:30 p.m. Central Time. At the meeting you will be asked to vote for the election of our Board of Directors and to ratify the selection of Grant Thornton LLP as our independent registered public accounting firm for 2011. I encourage you to vote for each of the director nominees and for ratification of the appointment of Grant Thornton LLP. Whether or not you are able to attend the meeting in person, I urge you to sign and date the enclosed proxy and return it promptly in the enclosed envelope. Changes in regulations effective in 2010 eliminated the ability of your bank or broker to vote your uninstructed shares on certain matters, including the election of directors, so it is important that you vote and return your proxy. Very truly yours, Image Sensing Systems, Inc. James Murdakes Chairman
